IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1014
                             Filed February 21, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JEROME TIMOTHY SHADE,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert J. Blink,

Judge.



      Jerome Timothy Shade appeals his sentences following his convictions for

burglary in the second degree and intimidation with a dangerous weapon.

AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.




      Considered by Danilson, C.J., and Vaitheswaran and Bower, JJ.
                                         2


BOWER, Judge.

       Jerome Timothy Shade appeals his sentences following his convictions for

burglary in the second degree, in violation of Iowa Code sections 713.1 and

713.5 (2016), and intimidation with a dangerous weapon, in violation of Iowa

Code section 708.6. We find the district court did not abuse its discretion by

sentencing Shade to consecutive terms of imprisonment. We affirm Shade’s

convictions.

       Shade forced his way into his girlfriend’s apartment, threatened her, and

while she called 911, fired his gun near her head. Shade pleaded guilty on

April 28, 2017. The prosecutor initially agreed to recommend probation at the

time of sentencing as long as Shade abided by the terms imposed for his

release. Shade was sentenced on June 28. During the two months prior to

sentencing, Shade violated a no-contact order and was found to be in contempt.

Shade told the district court at sentencing he understood he needed to change

and was prepared to change.           The State remained silent in regards to

sentencing. Shade was sentenced to ten years in prison on each count to be

served consecutively.      The district court cited Shade’s age, employment,

extensive criminal history, multiple probation violations, the nature of the offense,

and the plea agreement. Shade now appeals.

       If a sentence is within the statutory limits, we review a district court’s

sentencing decision for an abuse of discretion. State v. Seats, 865 N.W.2d 545,

552 (Iowa 2015). “Thus, our task on appeal is not to second-guess the decision

made by the district court, but to determine if it was unreasonable or based on
                                         3

untenable grounds.” Id. at 553. “In other words, the district court did not abuse

its discretion if the evidence supports the sentence.” Id.

       Shade claims the district court’s balancing of the factors should have

favored probation.   Shade points out he was cooperative with the State and

assisted in solving several open criminal cases, made statements to the court

indicating he was ready to change his life, and the State made no

recommendation regarding sentencing. The district court stated, “About the only

thing that we have to try and evaluate future behavior is past behavior. And we

can’t evaluate future behavior simply based on what someone says.” The district

court noted a nearly uninterrupted twenty-year history of criminal behavior,

numerous probation violations and revocations, disciplinary infractions during

previous periods of imprisonment, and Shade’s recent violation of a no-contact

order. Shade’s past behavior indicates he is unable or unwilling to change his

behavior. The district court listed the specific and permissible considerations

used to arrive at its sentencing decision. We find the district court based its

decision on reasonable and valid criteria and did not abuse its discretion. See id.

Pursuant to Iowa Court Rule 21.26(1)(a) and (e), we affirm the district court.

       AFFIRMED.